PER CURIAM.
There is no judgment rendered by the Circuit court, on the verdict of the jury sent up with' the transcript of the record; and the award of execution on this verdict, if the act of the court, and not a part of the finding of the jury, is not sufficient to give this court jurisdiction. If the party in whose favor this verdict was returned, wishes to proceed on it, he must have the judgment perfected, hy á motion to the Circuit court to render judgment on the verdict, núnc pro tunc.
If the judgment, however, was such as to give this court jurisdiction, we do not perceive any errors, for which it could be reversed.
Let the writ of error be dismissed.